Citation Nr: 0920367	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  91-49 905A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for gastritis.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension with microhematuria and proteinuria, 
prior to November 20, 1997.

4.  Entitlement to an evaluation in excess of 30 percent for 
glomerulonephritis with hypertension and Buerger's disease 
from November 20, 1997.

5.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the right elbow.

6.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the thoracic spine.

7.  Entitlement to an initial evaluation in excess of 10 
percent for traumatic arthritis of the lumbar spine with 
degenerative disc disease, prior to August 16, 2001.
8.  Entitlement to an evaluation in excess of 40 percent for 
traumatic arthritis of the lumbar spine with degenerative 
disc disease, from August 16, 2001.

9.  Entitlement to an increased disability rating for 
bilateral tinnitus, currently evaluated as 10 percent 
disabling.

(The issue of whether new and material evidence has been 
submitted to reopen a claim for entitlement to service 
connection for posttraumatic stress disorder (PTSD) will be 
the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Counsel


INTRODUCTION

The appellant served on active duty from July 1969 to 
September 1989, with service in the Republic of Vietnam from 
April 1971 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1990 and March 1991 rating 
decisions of the St. Louis, Missouri, Regional Office (RO).  
None of these issues were certified to the Board as being on 
appeal.  Rather, the claims file was sent to the Board on the 
issue of entitlement to service connection for PTSD, which is 
addressed in a separate decision.  However, when the Board 
reviewed the claims file, it was determined that the 
appellant had filed an appeal in 1991, which remains pending.  
This is discussed in detail below.

Among other things, the April 1990 rating decision 
established service connection for traumatic arthritis of D12 
to L1 and degenerative disc disease at L5 to S1, with a 10 
percent evaluation; service connection for hypertension with 
microhematuria and proteinuria, with a 10 percent evaluation; 
and service connection for traumatic arthritis of the right 
elbow, with a noncompensable evaluation.  The effective date 
of these evaluations was October 1, 1989, the day after the 
appellant's discharge from active duty service.  Entitlement 
to service connection for a left elbow disability was denied.

After the appellant was notified of the April 1990 rating 
decision, he submitted a notice of disagreement, as well as 
several additional claims, in August 1990.  The March 1991 
rating decision increased the evaluation for the appellant's 
right elbow disability to 10 percent, effective October 1, 
1989, but continued the 10 percent evaluations for his back 
disability and hypertension.  This decision also continued 
the denial of service connection for gastritis.  The RO then 
issued a statement of the case in October 1991 that addressed 
the issues of the proper evaluations for the back disability, 
right elbow disability and hypertension, and service 
connection for a left elbow disability and gastritis, as well 
as additional issues.

The appellant submitted a VA Form 9, Appeal to the Board, in 
December 1991.  This specifically indicated that the 
appellant wished to appeal the issues of the evaluation of 
his back disability, right elbow disability, and 
hypertension, as well as the issues of service connection for 
a left elbow disability and gastritis.  The Board notes that 
while this Form 9 was placed within the claims file, it was 
never attached to the folder in the order it was received.  
The appellant's appeals were never forwarded to the Board for 
consideration.  Therefore, they are still pending.

The October 1991 statement of the case also addressed the 
issues of the evaluations to be assigned the appellant's 
hearing loss and left testicle pain and service connection 
for a psychiatric disorder.  The appeal received in December 
1991, however, specifically discussed the issues the 
appellant wanted to appeal, and these issues were not listed.  
As such, they are not in appellate status and will not be 
addressed any further herein.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

These issues were remanded to the Appeals Management Center 
(AMC) by the Board in November 2003 for additional 
evidentiary development.

While the case was in remand status, the appellant perfected 
his appeal as to a January 2003 rating decision that denied 
an increased rating for tinnitus.  

With the exception of the tinnitus issue, which is ready for 
appellate review, all other issues on appeal are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the AMC, in Washington, DC.


FINDING OF FACT

The appellant's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2002, 2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant, who is in receipt of a single 10 percent 
rating for bilateral tinnitus under Diagnostic Code 6260, 
argues that because he has tinnitus in both ears, he should 
be awarded separate 10 percent ratings for each ear.  

Historically, VA has evaluated tinnitus as a single 
disability, with a maximum rating of 10 percent, whether 
bilateral or not.  However, prior to June 13, 2003, 
Diagnostic Code 6260 did not explicitly state that tinnitus 
could only be assigned a single 10 percent disability rating; 
it simply provided that recurrent tinnitus warranted a 10 
percent rating.  See 38 C.F.R. § 4.87, DC 6260 (1999).  
Before 1999, a 10 percent rating was assigned only when there 
was persistent tinnitus as symptom of head injury, concussion 
or acoustic trauma.  See 38 C.F.R. Part 4, Code 6260 (1998).  

In November 2002, VA proposed to revise Diagnostic Code 6260 
to "state more explicitly" the manner in which tinnitus was 
to be evaluated.  "The intended effect of this action is to 
codify current standard VA practice by stating that recurrent 
tinnitus will be assigned only a single 10-percent 
evaluation, whether it is perceived in one ear, both ears, or 
somewhere in the head."  See 67 Fed. Reg. 59, 033 (September 
19, 2002).  In support of its position, VA cited to medical 
studies, and observed that "true" tinnitus, defined as 
"the perception of sound in the absence of an external 
stimulus," appeared to arise from the brain rather than the 
ears. 

VA adopted the proposed amendments, effective June 13, 2003.  
Diagnostic Code 6260, which already provided for a rating of 
10 percent for recurrent tinnitus, was revised to include 
explanatory notes; the second note, pertinent to this appeal, 
reads:  "Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head."  See 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2005).

Additionally, in a precedent opinion, VA's Office of General 
Counsel held that Diagnostic Code 6260, as in effect prior to 
June 13, 2003, likewise "authorized a single 10% disability 
rating for tinnitus, regardless of whether tinnitus is 
perceived as unilateral, bilateral, or in the head.  Separate 
ratings for tinnitus for each ear may not be assigned under 
DC 6260 or any other diagnostic code."  See VAOPGCPREC 2-
2003 (May 2003).  


Subsequently, however, in 2005, the United States Court of 
Appeals for Veterans Claims (Court) found that the pre-June 
2003 versions of Diagnostic Code 6260, when considered in 
conjunction with 38 C.F.R. § 4.25(b), required that bilateral 
tinnitus be rated separately for each ear.  See Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), and stayed adjudication of claims and 
appeals affected by this decision, e.g., claims for 
evaluations in excess of 10 percent for tinnitus filed before 
June 13, 2003.  

In June 2006, the Federal Circuit reversed the Court's 
decision in Smith, finding that 38 C.F.R. § 4.25(b) and 
Diagnostic Code 6260 were ambiguous as to the question of 
whether tinnitus in each ear can be a separate disability, 
and, thus, VA was entitled to apply its own construction.  
See Smith v. Nicholson, No. 05-7168, slip op. at 11 (Fed. 
Cir. June 19, 2006).  The Federal Circuit held that VA's 
interpretation was neither plainly erroneous nor inconsistent 
with the regulations, and, thus, the Court erred in not 
deferring to VA's reasonable interpretation of its own 
regulations.  Id., at 12-13.  

As applied to the appellant's appeal, the effect of the 
actions described above is to prohibit the assignment of 
separate 10 percent ratings for tinnitus of each ear under 
Diagnostic Code 6260, as in effect both before and as of June 
13, 2003.  VA's longstanding interpretation of the 
regulations to allow a maximum rating of 10 percent for 
tinnitus was upheld by judicial precedent, and the revised 
regulation effective June 13, 2003 expressly requires that 
tinnitus be evaluated as a single disability, whether 
bilateral or unilateral.  Thus, separate 10 percent ratings 
for tinnitus of each ear are precluded, under the old and new 
versions of the regulation, and neither version is more 
favorable than the other.  Under these circumstances, the 
disposition of this claim is based on the law, and not the 
facts of the case, and the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).



Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  However, the facts are not in 
dispute, and where, as in this case, the decision rests on 
the interpretation of the law, the VCAA is inapplicable.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Similarly, 
compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).  Therefore, any 
deficiencies of VCAA notice or assistance are rendered moot.


ORDER

Entitlement to an increased disability rating for bilateral 
tinnitus, currently evaluated as 10 percent disabling, is 
denied.


REMAND

The Board is cognizant of the fact that the appellant's case 
has been in adjudicative status since 1991, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the appellant that it would not be remanding 
this case again unless it was essential for a full and fair 
adjudication of his claims.

Upon reviewing the appellant's extensive claims file, the 
Board discovered that the appellant requested a RO hearing on 
his December 1991 VA Form 9.  Despite the continued 
development of the appellant's claims, at no time has the RO 
or the AMC offered the appellant information regarding his 
hearing request or attempted to clarify whether he still 
wished to have a hearing.  In fact, the November 2003 Board 
remand specifically instructed the AMC to contact the 
appellant to determine whether he still wished to have a 
hearing.  As such, these claims are remanded back to the AMC 
to schedule the appellant for a RO hearing.

Accordingly, the case is REMANDED for the following action:

These claims are remanded to the AMC to 
schedule the appellant for a hearing at 
the regional office.  After the hearing 
has been held, the case should be 
returned directly to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


